Citation Nr: 0019998	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-00 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for herniated nucleus 
pulposus L5-S1, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from September 1950 to June 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1997, 
from the Oakland, California, regional office (RO) of the 
Department of Veterans Affairs (VA) which confirmed and 
continued a 20 percent disability evaluation for service-
connected herniated nucleus pulposus L5-S1.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The credible and probative evidence shows that the 
veteran's intervertebral disc syndrome at L5-S1 is of no more 
than moderate degree with recurring attacks, no more than 
moderate limitation of lumbar motion and no more than 
moderate functional impairment, and without such 
manifestations as demonstrated radiculopathy, absent 
reflexes, or muscle spasm/atrophy.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected herniated nucleus pulposus at L5-S1 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected herniated 
nucleus pulposus at L5-S1 has worsened.  The United States 
Court of Appeals for Veterans Claims (formerly U.S. Court of 
Veterans Appeals) (hereinafter CAVC) has held a claim for an 
increased rating for a disability to be well grounded when an 
appellant indicates that the severity of the disability has 
increased.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992).  Accordingly, we find the claim for an increased 
rating of herniated nucleus pulposus, L5-S1 to be well 
grounded.  Furthermore, he has not indicated that any 
probative evidence not already associated with the claims 
folder is available; therefore the duty to assist him has 
been satisfied.  38 U.S.C.A. 5107(a) (West 1991).

Background

The evidence of record shows that a civilian doctor examined 
the veteran in May 1952, prior to discharge, and diagnosed 
herniated disk, 4th and 5th lumbar vertebrae.  Service medical 
records show that when he was admitted to an Army hospital 
several days later for surgical observation for herniated 
nucleus pulposus, X-rays were normal and it was stated that 
the condition was not found.  After discharge from the service 
the veteran was admitted to a VA hospital in August 1952 and 
the examination findings were similar to those noted by the 
civilian doctor in May 1952.  The diagnosis was herniated 
nucleus pulposus L-5, S-1, right, treated, improved.  Based on 
these records, the RO concluded that the back condition did 
exist during and after service and granted service connection 
for herniated nucleus pulposus L5-S1 in a September 1952 
rating decision.  The RO assigned a 20 percent rating 
effective from June 1952 under the provisions of Diagnostic 
Code 5293 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a. 

In a November 1957 rating decision, after review of VA medical 
examination reports, the RO confirmed and continued the 20 
percent disability evaluation.  
The RO noted that the VA examiners had been unable to 
establish a diagnosis of herniated nucleus pulposus but noted 
that there had been an earlier diagnosis and that the 
complaints and findings had persisted at approximately the 
same level for five years.  

In February 1997, the veteran claimed that his low back 
condition had increased in severity and sought an increased 
evaluation.  He claimed that he was in constant pain 
beginning in his lower back and radiating down both legs to 
behind his knees.  He asserted that his walking was labored 
and he required bed rest.

Outpatient treatment records from VA Medical Center (VAMC) in 
Las Vegas note that there were no treatment records in 1996 
as the veteran was first seen in 1997.  In February 1997, the 
veteran had complaints of difficulty walking.  A March 1997 
VA X-ray of the lumbosacral spine revealed degenerative spurs 
at the lower thoracic and L-1 and was otherwise negative.

The veteran had a VA orthopedic examination in May 1997.  The 
examiner observed the veteran had a normal gait.  The veteran 
moved normally about the examining room and mounted and 
dismounted the examining table normally.  He was unable to 
hop on either foot and he clumsily heel and toe walked, 
squatted and rose.  Forward flexion of the spine was to 60 
degrees "to mid-tibia," bilateral lateral flexion was to 10 
degrees, rotation was to 20 degrees, and of backward 
extension was to zero degrees.  While the veteran was seated, 
straight leg raising on the right provoked low back pain at 
80 degrees, but was negative on the left.  There were no 
sensory deficits and there was no sciatic notch tenderness or 
paraspinal muscle spasm.  The knee jerk response was 2+ on 
the left and trace on the right.  There were no motor 
deficits.  The orthopedic impression was degenerative disc 
disease of the lumbar spine with bilateral leg 
radiculopathies.  

The orthopedic examiner also dictated a general medical 
examination report which includes findings of hypesthesia to 
light touch and pinprick in a stocking distribution.  The 
general medical examination impression was bilateral leg pain 
due to both discogenic disease of the lumbar spine and to the 
peripheral neuropathy of diabetes mellitus.  

The veteran was afforded a VA neurological examination in 
June 1997, at which time his subjective complaint was noted 
to involve the hips to the knees.  The veteran was reported 
to have more pain on the right and the pain would come on 
with movement.  When working in the yard, pain would 
eventually cause the right leg to give out.  It was reported 
that the veteran could walk slowly up to 100 yards.  On 
examination, there was slight weakness of eversion of the 
left leg attributed to pain more than anything else.  Back 
flexion was to approximately 75 degrees.  There was no sign 
of any atrophic muscle.  Motor examination revealed no 
weakness other than due to the effect of pain.  Sensory 
status was normal to "pin touch position" but vibration was 
moderately reduced in both the great toes.  Straight leg 
raising was positive at about 45 degrees on both sides and 
increased with sciatic stretch.  Seated, straight leg raising 
was positive on the right side for pain in the posterior back 
area.  The impression was lumbar radiculopathy most likely 
degenerative in nature, which had increased with more 
dysfunction in the past few years.  It was noted that the 
veteran had worked until 1993 and was markedly limited in his 
work activities.  

In June 1997, the veteran underwent a lumbar spine MRI with a 
follow-up MRI in October 1997.  In June 1997, it was noted 
that at L5-S1 there was minimal disc bulge without central 
canal, lateral recess or neural foraminal stenosis.  The 
October 1997 impression noted that the linear hyperintensity 
in the filum terminal was felt to represent a variant of 
normal rather than an abnormality.  A previously described 
dumbbell-shaped fluid collection in the dorsal midline canal 
at the L4-L5 level had almost completely resolved.  A right 
intradural or intramedullary mass in the right side of the 
canal at the L4-L5 level previously seen now measured 
approximately 5 mm and was of indeterminate etiology.

Treatment records were received from Bradley Noblett, M.D., 
who first saw the veteran in October 1997.  The clinical 
findings included no evidence of past back surgery, no 
significant lumbar paraspinous spasm or focal tenderness.  
Dr. Noblett thought the veteran's symptoms were suggestive of 
neurogenic claudication and an element of mechanical low back 
pain with extension into the posterior hamstrings.  The 
veteran was to be seen again after acquisition of the 
original MRI and subsequent contrast enhanced MRI.  

After review of the MRI reports, Dr. Noblett recommended 
additional testing.  An X-ray report in March 1998 noted bony 
degenerative changes involving the lower thoracic spine and 
in the lower lumbar region.  Mild disc space narrowing at the 
L5-S1 level and facetal hypertrophic changes were noted at 
the L5-S1 level bilaterally.  There was no evidence of 
fracture or bony destruction.  The impression was prominent 
degenerative change of the lumbar spine as discussed.  

After review of the March 1998 X-rays and additional MRI 
testing, Dr. Noblett found that there were several 
possibilities for the veteran's symptomatology including a 
tethered spinal cord, an intrathecal mass consistent with 
schwannoma, and less likely intradural disc herniation.  Dr. 
Noblett discussed various treatment possibilities while 
pointing out to the veteran that it was possible that much of 
the back and lower extremity discomfort was from mechanical 
low back pain due to the pre-existent facet arthropathy and 
degenerative disc disease.  

The veteran was seen periodically in the VA outpatient clinic 
for complaints of back pain and for medication refills.  In 
June 1998, it was noted that he had spinal stenosis, which 
was worsening.  

The VA Medical Center at Phoenix indicated that the veteran 
had no records at that facility.  

In a July 1998 statement in support of his claim for an 
increased rating, the veteran reported that recent diagnostic 
studies had shown a growth on his spinal cord, that he had 
been told that was his problem, and that he believed the 
tumor resulted from an injury in service.   

In a letter dated in August 1998, John S. Thalgott, M.D., 
stated that he saw the veteran in February 1998.  The veteran 
reported symptoms since 1952 of a ruptured disc and of being 
treated at VA for back pain, buttocks pain and above the knee 
pain since that time.  Dr. Thalgott found the veteran had 
some limitation of range of motion and was neurologically 
intact.  Dr. Thalgott noted that the MRI in 1997 showed a 
proton dense mass in L4-5 which was resolving and a space-
occupying lesion with claudication symptoms for which the 
diagnosis was not known.  It was recommended that the veteran 
have further work-up and potentially resection of this.  The 
veteran was only seen on this one occasion. 

The veteran was seen at VA outpatient clinics on multiple 
occasions during the latter part of 1998, generally for 
medical conditions unrelated to his back.  When he was seen 
at an outpatient clinic in February 1999 for respiratory 
system complaints, it was noted that he was in no distress 
and "ambulating without difficulty."  In April 1999, he 
complained that his back pain was getting worse; there was 
percussion tenderness of the lumbar spine.  

The veteran had a VA neurological examination on July 14, 
1999.  He reported having constant back pain on a scale from 
4/10 to 10/10 and that when it reached 10, which was about 
once a month, it might last from three days to a week.  At 
such times he reportedly could not drive or travel but would 
still be able to ambulate around the house with difficulty.  
He indicated that his back pain was not related to position.  
The veteran also described severe bilateral knee pain, worse 
on standing and relieved with sitting, and weakness in his 
left leg, particularly when going up steps.  Reportedly, he 
could walk about 15 feet without having to sit down secondary 
to back and leg pain.  The examiner reviewed the 1997 MRI 
testing and discussed the findings.  The veteran related that 
he underwent a repeat MRI in 1998 and was told there was no 
change from the 1997 films.  

The examiner noted that a review of systems was negative for 
radiation of pain into the legs or any bowel/bladder 
dysfunction.  The examination findings were 5/5 strength 
throughout with breakaway weakness on the left, although 
strength was improved "with encouragement."  This included 
the extensor hallucis longus bilaterally.  The sensation 
examination showed no loss to pin prick in any dermatomal 
pattern.  The examiner observed that the veteran's gait was 
mildly antalgic with a tendency to lean forward and take 
short, shuffling steps.  There was limited range of spinal 
motion, with flexion to approximately 45 degrees, extension 
to approximately 10 degrees, lateral bending to 30 degrees 
bilaterally, and axial rotation to 45 degrees bilaterally.  
There was no finding of paraspinous muscle spasm.  The 
veteran was able to walk on toes and heels.  He had 
difficulty with straight leg calf raise on the left, as he 
was unable to get his heel off the ground.  Additionally, he 
was unable to tandem walk, attributed in part to his obesity.  

The impressions were:

1.  Lumbar degenerative disease, probably the 
accumulative result of his original injury in 
1952, plus age-related changes.  There is no 
evidence, either by history or by exam, of an 
active radiculopathy.  [Veteran] does have mild 
left lower extremity weakness; I feel that this 
is residual from his original injury and S1 
radiculopathy in 1952, which is now becoming 
more prominent as the veteran gets older and 
more deconditioned.

2.  Intrathecal spinal cord mass at L4, 5.  
This has apparently not shown any change from 
1997 to 1998, and [the veteran] is being 
followed for this problem in the private 
sector.  I do not feel that this is 
contributing to his back pain or to his other 
symptoms at this time. 

The veteran was also afforded a VA examination of the spine 
on July 14, 1999.  He reported that the only treatment he was 
receiving for his low back was medication, which he had not 
taken in the past week and the name of which he could not 
recall.  He stated that his low back hurt daily and that the 
pain occasionally could be slightly increased by coughing and 
sneezing.  He denied lower extremity radiating pain and 
weakness.  As for fatigability, he stated that he could not 
walk more than 100 feet because the low back pain would be 
increased.  In regard to incoordination, it was noted that 
the veteran had a limp on the left, which he attributed to a 
left knee problem and not his low back.  

Upon examination, the examiner noted that the veteran had a 
slight limp on the left, with complaints of left knee pain, 
not low back pain.  There was no pain on percussion of the 
thoracolumbar spine, no muscle spasm including right and left 
hip girdle regions, and no tenderness to palpation.  The deep 
tendon reflexes were 2+ and symmetric bilaterally.  Straight 
leg raising was negative bilaterally.  Sensory examination 
was normal in both lower extremities to scratch.  The range 
of motion of the thoracolumbar spine was flexion to 65 
degrees, extension to 20 degrees, right side bending to 15-20 
degrees, and left side bending to 15 degrees.  The examiner 
concluded there was no herniated nucleus pulposus and that 
the correct diagnosis was lumbar spine with canal mass at 
right L4-5 of indeterminate etiology as per the October 1997 
lumbar MRI.  The examiner further commented that there was no 
clinical evidence of herniated nucleus pulposus and that 
functional impairment was rated as minor, but that it could 
not be stated in terms of degrees of additional loss "due to 
the subjective nature of the factors."   

The veteran initially requested a Travel Board hearing but it 
was later clarified that he wanted a hearing before a hearing 
officer at the RO. He was afforded such a hearing in 
September 1999 as evidenced by a copy of the hearing 
transcript contained in the claims file.  The veteran 
testified as to symptoms and manifestations of his low back 
disability and the effect on his activities.  This included 
testimony that he experienced constant back ache which is 
more severe at times, that at times pain radiates down both 
legs, that he can sit or stand only 10 to 15 minutes before 
having to change his position and that from once to three 
times per week the pain was so severe that he was confined to 
bed.  He further testified that when riding in a car, he had 
to stop and every 20 to 30 minutes to walk a bit.  When 
questioned about any lifting limitations, the veteran 
testified that his doctors do not even want him "picking up 
a pencil."  Regarding how far he could walk before having to 
stop, the veteran testified that some days he could walk from 
30 to 50 feet, that his back was a lot worse than a year 
earlier, and that when making the 100 mile trip to a VA 
facility, he would have to get out of the car at least once.  
He further testified that when shopping he uses an electric 
cart provided by the store.  

Legal Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded medical history.  38 C.F.R. §§ 4.1, 4.2 
(1999).  

While evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
See VAOPGCPREC 36-97.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§  3.102, 4.3 (1999).  

The veteran's herniated nucleus pulposus L5-S1 is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Under that diagnostic code, a 20 
percent evaluation is warranted for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).

Also potentially relevant is the provision governing 
evaluations based on limitation of motion of the lumbar 
spine.  Limitation of motion of the lumbar spine is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  Slight 
limitation is evaluated as 10 percent disabling; moderate 
limitation is evaluated as 20 percent disabling and severe 
limitation is evaluated as 40 percent disabling.

Also, pertinent to each area of the spine discussed below, 
the Board notes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6 (1999).  It should also be noted that use of terminology 
such as "mild," etc. by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  Rather, all evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).




Analysis

In reaching its decision, the Board has considered the 
complete history of the veteran's back disorder as well as 
the medical evidence of the recent status of the disability 
and it the effect it may have had on the earning capacity of 
the veteran.  38 C. F. R. §§ 4.1, 4.2, 4.41 (1999).  The 
history of low back complaints has been reviewed and the 
functional impairment which can be attributed to pain or 
weakness has been taken into account.  

The veteran's service connected back disability, 
characterized as herniated nucleus pulposus, L5-S1, has been 
rated at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, relating to intervertebral disc syndrome.  Assignment 
of a 20 percent evaluation under Diagnostic Code 5293 
contemplates moderate symptoms and recurring attacks of 
intervertebral disc syndrome, characterized by pain, spasm, 
or other neurologic findings.  To warrant assignment of a 40 
percent evaluation under that diagnostic code, the evidence 
would need to show that the veteran suffers from severe 
symptoms on a recurrent basis, with only intermittent relief.  

The veteran's allegation that he has a growth on his spinal 
cord that is due to an injury in service is noted, but as a 
lay person he is not competent to determine what caused the 
growth.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
growth is not service connected and the veteran has not 
alleged that a competent medical professional has related it 
to his disc disease or to service.  The Board further notes 
the veteran's reports and testimony of increasing disability 
due to his back disorder, along with evidence that he limps 
and has other difficulties walking.  However, at the time of 
a VA outpatient clinic visit in February 1999 for an 
unrelated problem, the veteran was noted to ambulate 
"without difficulty."  

At the time of the VA neurological examination in July 1999, 
the veteran reported having "constant" back pain which 
reached a "10" in severity about once a month and would 
last for several days.  However, there is no medical evidence 
contemporaneous with any of those episodes.  In any event, he 
reported on the spine examination conducted on the same day, 
that he had not taken pain medication that week.  The 
neurological examiner noted that a review of systems was 
negative for pain radiating into the extremities.  Thus, 
while the veteran has at times reported leg pain, the July 
1999 examiner did not consider any such pain to be radicular.  
The examination revealed normal strength throughout, with 
"break away" weakness on the left that improved "with 
encouragement," thus apparently non-organic in nature.  The 
examination also did not show sensory abnormalities in a 
dermatomal pattern or any muscle spasm despite apparent 
limitation of motion of the spine.  Additionally, although 
the veteran was noted to walk with a mildly antalgic gait, he 
could walk on his heels and toes, and the examiner 
specifically noted that no active radiculopathy was found. 

At the time of a VA spinal examination, also conducted on 
July 14, 1999, the veteran reported that he had not taken his 
pain medication in the past week, despite reporting that his 
back hurt daily.  In keeping with the neurological 
examination, the veteran denied lower extremity radiating 
pain and weakness.  However, he stated that he could not walk 
more than 100 feet because of back pain, whereas on the 
neurological examination the same day he stated that he could 
walk for only 15 feet without having to stop to rest due to 
back and leg pain.  The veteran's left-sided limp was again 
noted but was attributed to a knee problem and not his back 
disability.  Additionally, examination specifically revealed 
no muscle spasm, no tenderness to palpation, and no absent or 
asymmetrical reflexes.  Straight leg raising was negative, 
sensory examination was normal, and range of motion of the 
spine, while somewhat limited, was generally better that at 
noted at the neurological examination on the same day.  The 
spine examiner concluded that the veteran did not have a 
herniated nucleus pulposus.  In that regard, while there have 
been notations of disc abnormalities by diagnostic studies, 
those studies have not shown an actual herniated disc and the 
July 1999 spinal examiner stated that there was no clinical 
evidence of a herniated nucleus pulposus.  The examiner also 
commented that the veteran's functional impairment was 
"minor."   

In sum, although pain radiating into the lower extremities 
was found at prior examinations, at the most recent 
examinations in July 1999, the veteran denied lower extremity 
radiating pain and the VA examiners indicated that there was 
no evidence of radiculopathy, with one examiner finding no 
evidence of any herniated nucleus pulposus.  The range of 
motion findings show no more than moderate limitation of 
motion and one examiner considered the veteran's functional 
impairment as minor.  Recent examination reports or treatment 
records do not document sciatic neuropathy or severe lumbar 
symptomatology.  There is no objective evidence of sciatica 
or neurologic symptoms attributable to site of the diseased 
disc to warrant an increased evaluation under Diagnostic Code 
5293.  Such findings are not consistent with severe 
symptomatology due to disc degeneration so as to warrant 
assignment of a 40 percent evaluation under Diagnostic Code 
5293.

We have considered evaluation under Diagnostic Code 5292 for 
limitation of motion; however, while the evidence indicates 
that the veteran has limitation of motion of the lumbar 
spine, the findings reflect a moderate disability.  The 
manifestations exhibited by the veteran as presented in the 
evidence submitted in support of his request are 
appropriately evaluated with a 20 percent rating.

It is noted that while the veteran testified at his hearing 
that he had to change his position every 10 to 15 minutes due 
to back pain, he had reported at the recent neurological 
examination that pain was not related to position.  At his 
hearing he also testified that pain radiated down his legs, 
when at the recent examinations there was no evidence of 
radiating pain.  He has also given conflicting accounts of 
the effect of pain on his ability to ambulate.  Thus, the 
veteran's own accounts of his symptoms and the limitations 
related to his back disorder are found to be inconsistent and 
at least to some extent unreliable, even though the Board 
acknowledges that his symptoms may fluctuate.  In any event, 
there have been no clinical findings that support disability 
of the extent claimed by the veteran as due to his constant 
pain, such as muscle atrophy, muscle spasm, neurological 
abnormalities, or weakened strength.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (1999), 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
the Board finds no basis upon which to assign a higher 
disability evaluation.  For instance, as the veteran's spine 
is not ankylosed, application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (1999) is not warranted.  There is no 
competent evidence of spasm, a loss of unilateral spine 
motion, listing, or abnormal mobility of the spine to warrant 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
There also is no evidence of residuals of a fracture of the 
vertebra with cord involvement, or evidence that the veteran 
is bedridden or requires long leg braces.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (1999).  Additionally, there are no 
separately manifested neurologic symptoms such as a foot drop 
to warrant evaluation under 38 C.F.R. § 4.124a (1999) (See 
Bierman v. Brown, 6Vet. App. 125 (1994)). 

In view of these findings and the lack of evidence to 
establish symptomatology that meets or more closely 
approximates the criteria for a disability evaluation higher 
than the currently assigned 20 percent, the claim is denied.  
As the preponderance of the evidence is against the claim 
there is no doubt to be resolved.  


ORDER

An evaluation in excess of 20 percent for service-connected 
herniated nucleus pulposus at L5-S1 is denied.




		
	JANE E. SHARP
Member, Board of Veterans' Appeals

 

